               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                      GREAT FALLS MONTANA

UNITED STATES OF AMERICA,                      CR 11-69-GF-BMM

               Plaintiff,
                                                     ORDER
vs.

LLOYD THOMAS RIDER, III.,

              Defendant.

      IT IS HEREBY ORDERED that the Order Adopting Findings and

Recommendations and Judgment (Docs. 79 and 80) dated October 7, 2019 are

withdrawn and stricken from the record.

      DATED this 7th day of October, 2019.




                                          1
